Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 4, 2022 has been entered.
Claims 1-21 remain pending in the application, and are examined.
Applicant’s amendments to the Claims have overcome each and every 103 rejection previously set forth in the Non-Final Office Action mailed 8/3/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Majewski on 3/8/2022.

Claims 1-6 and 8-21 have been accepted and remain as originally presented.
The claims have been amended as follows: 
Claim 7 has been amended as follows:
	Claim 7 (currently amended): A test card for analysing a fluid sample, comprising: 
	at least one substrate; 
	an inlet port formed by a first aperture on a top surface of the at least one substrate; 

	a capture port; 
	an analysis section formed by a third aperture on the top surface of the at least one substrate, the third aperture located between the first aperture and the capture port; 
	a fluid microchannel placing the inlet port in fluid communication with the outlet port via a target zone and a capture port aperture located downstream of the target zone, the capture port aperture being aligned with the capture port, the capture port and the capture port aperture cooperatively configured to provide for an accumulation of the fluid sample preventing the fluid sample from reaching the outlet port and the vacuum source; and 
	a circuit printed on a bottom surface of the at least one substrate, the circuit including electrodes printed adjacent to the target zone of the microchannel to provide heating to the target zone to cause a reaction within the target zone when a current is applied thereto, 
	wherein the third aperture is aligned with the target zone to enable analysis of the fluid sample.
Reasons for Allowance
Claims 1-6, 7-12, 13-15, 16-20, and 21 have been renumbered as claims 1-6, 11-16, 8-10, 17-21, and 7, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Kim et al. (US Pub. No. 2009/0186404; hereinafter Kim ‘404; already of record) and Kim et al. (US Pub. No. 2010/0261286; hereinafter Kim ‘286; already of record) teach a test card similar to that claimed. However, Kim ‘404 and Kim ‘286 do not teach, either alone 
	a channel layer bonded to the first substrate layer, the channel layer including a microchannel placing the inlet port in fluid communication with the outlet port via a target zone and a capture port aperture located downstream of the target zone, the capture port aperture being aligned with the capture port, the capture port and the capture port aperture cooperatively configured to provide for an accumulation of the fluid sample preventing the fluid sample from reaching the outlet port and the vacuum source.	
	Claims 2-10 are allowable as they are dependent on claim 1, an allowed claim. Claims 12-16 are allowable as they are dependent on claim 11, an allowed claim. Claims 18-21 are allowable as they are dependent on claim 17, an allowed claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798